Citation Nr: 0109567	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 determination of the VA Manila Regional 
Office (RO) which denied the appellant's claim for VA 
benefits on the basis that he did not have the requisite 
military service to establish eligibility for such benefits. 

In his June 2000 substantive appeal, the appellant requested 
a personal hearing before a Member of the Board at the RO.  
By letter received in August 2000, however, he withdrew his 
hearing request.  Accordingly, the Board will proceed with 
consideration of the claim based on the evidence of record.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record shows that in February 1999, the appellant 
submitted an informal claim for VA benefits, stating that he 
had served as an enlisted man in the Philippine Commonwealth 
Army and had been a member of the "Recognized Guerrilla 
forces."  In support of his claim, he submitted a copy of a 
Philippine Army document showing that he had served as a 
Private in the Philippine Army from June 1942 to September 
1945.

The RO thereafter forwarded this information to the service 
department, requesting verification of the appellant's 
reported military service.  In February 2000, the U.S. Army 
Reserve Personnel Center (ARPERCEN) responded that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

The RO denied the appellant's claim for VA benefits on the 
basis that he did not have the requisite military service to 
establish eligibility for such benefits.  The appellant 
appealed the RO determination, arguing that he was entitled 
to VA benefits based on his reported military service.  

In an August 2000 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order.  It was noted that ARPERCEN 
had repeatedly informed VA that, unless a claimant reported 
personal data such as a name different from that provided in 
a prior request for service verification, there was no value 
in resubmitting a request for reverification.  The RO 
explained that ARPERCEN had indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date and place of 
birth, and names of next of kin provided in the request for 
information with the records they have on file.  The RO also 
noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO indicated that the Philippine government 
had its own regulations and laws which permitted recognition 
of military service not recognized by the U.S. Army and their 
findings are not binding on ARPERCEN.  The RO again noted 
that the service department had certified that the appellant 
had no valid service, based on the personal information that 
he had provided.  


II.  Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2000).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2000).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2000).

III.  Analysis

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the appellant under that statute.  The record shows that 
all relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  The Board further 
notes that by December 1999 letter, he was informed of the 
nature of the evidence which would substantiate his claim.  
Also, a detailed Statement of the Case was sent to him in 
March 2000.  In view of the foregoing, the Board finds that 
VA has fully satisfied its duty to the appellant under the 
VCAA.  As the RO fulfilled the duty to assist, and because 
the change in law has no material effect on adjudication of 
his claim, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  Bernard v Brown, 4 
Vet. App. 384 (1993). 

Turning to the merits of the claim, the Board first finds 
that none of the material submitted by the appellant is 
sufficient to prove qualifying service.  38 C.F.R. § 3.203.  
Thus, VA is bound by the certification of the service 
department which shows that he did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The U.S. Court of Veterans Appeals has held that the 
findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Venturella v. Gober, 10 
Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115 (1993).

As the appellant did not have the requisite service to 
qualify him for VA benefits, his claim is denied.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Where the law is 
dispositive, as here, the appellant's claim must be denied 
due to an absence of legal entitlement.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

